Citation Nr: 0830327	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability including as secondary to service-connected left 
knee disability.  

2.  Entitlement to a rating in excess of 20 percent for left 
knee instability.

3.  Entitlement to a rating in excess of 10 percent for left 
knee limitation of motion.   
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to April 1971.   This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A Decision Review 
Officer (DRO) hearing was held at the RO in December 2003.  
On his November 2005 Form 9 the veteran requested a Board 
hearing.  In a subsequent September 2006 statement, however, 
the veteran withdrew this request.  

The issues of entitlement to a rating in excess of 20 percent 
for left knee instability and entitlement to a rating in 
excess of 10 percent for left knee limitation of motion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if any 
action is required on his part.  


FINDINGS OF FACT

1.  An October 1991 Board decision denied service connection 
for right knee disability on the basis that it was not shown 
that the veteran had a current right knee disability related 
to his service-connected left knee disability; the veteran 
did not appeal the decision and it became final.


2.  Evidence received since the October 1991 decision 
includes medical evidence of a current right knee disability 
that is related to the service-connected left knee 
disability; it relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  It is reasonably established that the veteran's current 
right knee disability was caused by a shift in normal 
biomechanics in reaction to the veteran's service-connected 
left knee disability. 


CONCLUSIONS OF LAW

1.  The evidence received since the October 1991 Board 
decision is new and material and the claim for service 
connection for right knee disability may be reopened.  38 
U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a), 3.303, 3.307, 3.309 (2007). 

2.  The criteria for entitlement to service connection for 
right knee disability are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary in relation to 
the veteran's claim for service connection for right knee 
disability is unnecessary.

II.  Factual Background

A June 1972 rating decision granted service connection for 
left knee disability.  It was noted that the veteran tore his 
lateral meniscus in service and had surgery in May 1972.  

In an April 1990 statement the veteran indicated that his 
right knee was continuously hurting as a result of his 
problems with his left knee.  He had to put tremendous weight 
on his right leg because of the problems with the left knee.  

A June 1990 X-ray of the right knee showed no abnormality.  

A June 1990 VA examination report shows that the veteran was 
complaining of pain and popping in the right knee.  Physical 
examination showed good gait, good posture and a level 
pelvis.  Examination of the right knee revealed a full range 
of motion with no crepitation.  The knee was stable and there 
was a negative McMurray's sign.  The examiner found that 
there was no connection between the difficulty with the 
veteran's left knee and the difficulty with his right knee.  

A July 1990 rating decision denied service connection for 
right knee disability.  

An October 1991 Board decision denied service connection for 
right knee disability on the basis that it was not shown that 
the veteran had a current right knee disability related to 
his service-connected left knee disability.  The veteran did 
not appeal this decision and it became final.  

A September 1992 X-ray of the right knee was normal. 

On November 2002 VA examination the examiner found no 
significant periarticular thickening in either knee.  
Extension of both knees in the sitting position was 
apparently quite painful.  The veteran complained of severe 
pain when the examiner conducted manuevers to assess the 
veteran's ability to extend and flex each knee against 
resistance.  The veteran did not report joint line tenderness 
in the right knee but he did have one place to the right of 
the upper edge of the patella on the right about 2 
centimeters over from the joint line where he was moderately 
tender.  After examining the veteran the examiner opined that 
the veteran's right knee problems were not caused by weight 
shifting due to the left knee problems.  

A December 2002 MRI of the right knee produced diagnostic 
impressions of thinned appearance of the anterior cruciate 
ligament, which may have been secondary to prior injury; 
thickening of the anterior aspect of the posterior cruciate 
ligament with partial tear suspected and small focal area of 
grade III chondromalacia involving the lateral femoral 
condyle.     

An August 2003 VA progress note shows that the veteran was 
seen for follow-up of bilateral knee pain.  He had had 3 
operations on his left knee and none on the right.  The 
diagnostic assessment was chronic ligamentous 
laxity/strain/tear of the bilateral knees.  

At his December 2003 DRO hearing the veteran testified that 
since 1972 he had used his right knee with a cane to maintain 
stability, mobility and to support his body.  He had constant 
pain in the right knee and it actually hurt just as much as 
the left knee.  

In a December 2007 letter, a private physician certified by 
the American Academy of Disability Evaluating Physicians 
evaluated the veteran's knees.  He noted at least a 35 
percent whole person impairment percentage due to the left 
knee.  He also noted that on the right there had been a 
medial meniscectomy and a decreased cartilage interval 
resulting in an up to 20 percent whole body impairment on the 
right.  The examiner then found that the accelerated 
degeneration of the right knee was due to a shift in normal 
biomechanics in reaction to the damaged left knee.

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Claim to reopen

In the instant case, the veteran's claim for service 
connection for right knee disability was denied by the 
October 1991 Board decision.  The veteran did not appeal that 
decision and it became final.  Accordingly, in order to 
reopen the claim, new and material evidence must be received.  
38 U.S.C.A. § 5108.

The Board finds that the veteran has submitted new and 
material evidence in the form of the December 2002 MRI report 
and the December 2007 letter from the private physician.  The 
MRI report establishes that the veteran does have a right 
knee disability and the December 2007 letter establishes a 
relationship between this right knee disability and the 
veteran's service-connected left knee disability.  
Accordingly, this new evidence relates to the unestablished 
facts necessary to substantiate the claim (i.e. the presence 
of a current right knee disability and a relationship between 
the left and right knee disability) and raises a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is new and material and the claim for service connection for 
right knee disability may be reopened.  Id.  

Service connection for right knee disability

Both the June 1990 and November 2002 VA examinations did not 
find that the veteran had any right knee problems resulting 
from his service-connected left knee disability.  On the 
other hand, the December 2007 private physician's opinion 
explicitly found 20 percent whole body impairment of the 
right knee and then specifically went on to find that the 
accelerated degeneration of the right knee was due to a shift 
in normal biomechanics in reaction to the damaged left knee.  
Because the December 2007 opinion is based on a more current 
diagnostic picture of the veteran's right knee and was 
accompanied by a more specific rationale than the earlier VA 
opinions, the Board affords it greater weight than those 
earlier opinions.  Thus, as there are no additional opinions 
of record addressing this relationship, the preponderance of 
the evidence establishes that veteran's service-connected 
left knee disability caused his right knee disability due to 
a shift in normal biomechanics.  Accordingly service 
connection for right knee disability on a secondary basis is 
warranted.      


ORDER

The claim of service connection for right knee disability is 
reopened and service connection for right knee disability is 
granted.


REMAND

In the December 2007 letter, the examining private physician 
found that the veteran had at least a 35 percent whole person 
impairment percentage due to his left knee.  He had a lateral 
meniscectomy worth 1 percent, an ACL tear worth 10 percent 
and a loss of range of motion worth 8 percent.  There was 
also a loss of cartilage interval worth up to 20 percent.  
Although these findings were not based on VA disability 
rating criteria, they do at least raise the possibility that 
the veteran's left knee disability has increased in severity 
by VA standards.  Consequently, given that the last VA 
examination was almost four years ago in November 2004 and 
the veteran has also alleged that his left knee has worsened 
since then, remand is necessary so the veteran can be 
afforded a new VA examination prior to the issuance of a 
final decision on his claim for increase.  On remand, the 
veteran should be given a VCAA notice letter, which is in 
compliance with the recent Court of Appeals for Veterans 
Claims (Court) decision, Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the veteran 
has been provided appropriate VCAA notice 
in connection with his current claims for 
increased ratings for left knee 
disability based on limitation of motion 
and instability, which is in compliance 
with the recent Court decision in  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Such notice should include the 
effect that the current disabilities have 
on the veteran's employment and daily 
life and general notice of the pertinent 
rating criteria.  Vazquez, 22 Vet. App. 
37 (2008). 

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for left knee 
disability since November 2004 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.  

3.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
veteran's left knee disability.  The 
veteran's claims folder and the criteria for 
rating knee disability should be made 
available for review by the examiner in 
conjunction with the examination.  Any 
indicated tests (including range of motion 
studies and tests of the stability of the 
knee) should be performed.  The examiner 
should provide specific findings pertaining 
to the veteran's left knee range of motion 
and to the severity of instability of the 
left knee, along with any other findings 
pertinent to the veteran's level of left 
knee disability.  The examiner should also 
note whether the veteran has any functional 
loss due to pain, weakness, fatigue and/or 
incoordination. 

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


